FILE COPY




CHIEF JUSTICE                                                                                                                    CLERK
lAMEST. WORTHEN                                                                                                                  PAM ESTES

                                                  TwELFrH COURT OF APPEALS                                                 FILED IN
JUSTICES
                                                                                                                    12th COURT
                                                                                                                             CHIEF OF
                                                                                                                                   STAFFAPPEALS
                                                                                                                                         AlTORNEY
BRIAN HOYLE                                                                                                              TYLER,   TEXAS
                                                                                                                             MARGARET   HUSSEY
GREG NEELEY
                                                                                                                    9/19/2016 4:57:53 PM
                                                                                                                           PAM ESTES
                                                                                                                             Clerk
         September 15,2016


         Ms. Betty Herriage 
                                                                                              FILED IN
         Henderson County District Clerk 
                                                                          12th COURT OF APPEALS
         100 East Tyler, Rm 203 
                                                                                        TYLER, TEXAS
         Athens, TX 75751 
                                                                                         9/19/2016 4:57:53 PM
         * DELIVERED VIA E-MAIL * 
                                                                                        PAM ESTES
                                                                                                                             Clerk
         RE: 	          Case Number:                          12-15-00290-CR 

                        Trial Court Case Number:              2015-0475CCL2 


         Style: 	 Dustin Edward Klendworth
                        v. 

                        The State of Texas 


         Pursuant to Rule 18.1 of the Texas Rules of Appellate Procedure, enclosed herewith is the
         Mandate issued in the above cause. When the District or County Clerk has executed the
         Mandate in accordance with the opinion of this Court, the Clerk is requested to fill in the
         information below and to return the attached copy to this office.

         Very truly yours,



         By: --I....lWAl.lI!!dJ.IIA.o!.---J...:..w.;..~LLfo!::L.Ioo!!!l~
               Katrina McClenny, ChiefDep Clerk


         C Mr. Barry L. Spencer Jr. (DELIVERED VIA E-MAIL) 

         C Mr. Christopher D. Tinsley (DELIVERED VIA E-MAIL) 



         Mandate executed on                 19        day of----'a...~~~~L\.L __" 20 16~

         Brier;zation of action taken:

                  ,,'   '      4.1   liEU !lou, ~R/
                               1517WESTFRONTSTRBBT • SUITE 354 • TYLER, TX 75702 • TIlL: 903-593-84:71 • FAX: 903-593-2193
  Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk; Sabine. San Augustine, Shelby, Smith, Trinity, Upshur, Van 

                                                              Zandt and Wood Counties 

                                                              www.12thcoa.courts.state.tx.us